McCay, Judge.
1. A clear distinction is made by the authorities between a suit to enforce a promise or undertaking entered into on Sunday, and a suit on a contract made on Sunday for work and labor, and for the doing of anything, where the thing to be done is afterwards performed by the party. It would be a fraud in one who has received the consideration of a contract on a week day, to set up the invalidity of the contract, because made on Sunday. He reaffirms the contract by receiving the consideration. At any rate, he is bound for the value of the services: Parsons on Contracts, 2 vol., 763, 764.
2. Our Act of 1866, and our new Constitution of 1868, makes a decided change in the relation of husband and wife, as to their property, and it is very difficult to say that it does not, ipso facto, repeal the regulations of the Code, providing the circumstances under which the wife can get a separate interest in her labor. It was in proof here that the husband consented that his wife should work for herself and contract for herself, and that the defendant contracted with her, knowing this. It is our judgment that, under the Act of 1866, and the Constitution of 1868, this agreement gave the wife this right. It was for the jury to say, under the proof, what the truth of the matter was, and they having found for the plaintiff, we are clear that there was plenty of evidence to uphold the verdict. Judgment affirmed.